Case 1:18-cr-20269-MGC Document 320 Entered on FLSD Docket 05/06/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-CR-20269-COOKE

  UNITED STATES OF AMERICA

  vs.

  NOE REINA DE LA CRUZ,

                 Defendant.
                                               /

  IN RE:

  TOWN OF DAVIE
                                                   /

   ORDER APPROVING STIPULATION AND SETTLEMENT AGREEMENT BETWEEN
                UNITED STATES AND THE TOWN OF DAVIE

         THIS CAUSE is before the Court upon motion of the United States of America (the

  “United States”) for approval and entry of a Stipulation and Settlement Agreement between the

  United States and the Town of Davie (“Davie”).       Being fully advised in the premises and based

  on the United States’ motion and record in this matter, it is hereby

         ORDERED and ADJUDGED as follows:

         1.      The United States’ Motion To Approve and Enter Stipulation and Settlement

  Agreement Between United States and Davie is GRANTED.

         2.      The Stipulation and Settlement Agreement entered between the United States and

  Davie is APPROVED.

         3.      The Court will retain jurisdiction over this matter and the parties to enter such

  further orders as may be necessary for the disposal of forfeited assets.
Case 1:18-cr-20269-MGC Document 320 Entered on FLSD Docket 05/06/2019 Page 2 of 2



        DONE AND ORDERED, in Chambers, at Miami, Florida this 6th day of May 2019.




                                           2
